 



Exhibit 10.1
December 27, 2006
CONFIDENTIAL
RTI Claro, Inc.
8140 Rue Lafrenaie
Saint Léonard, Québec
H1P 2A9
Attention: Kieran Mallette, Director Finance
- and to -
RTI International Metals, Inc..
1000 Warren Avenue
Niles, Ohio 44446
Attention: William T. Hull, Vice President and CAO
Dear Sirs:

Re:     Credit Agreement between RTI Claro, Inc., as borrower, RTI International
Metals, Inc., as guarantor, and National City Bank, Canada Branch, as lender

Subject to the terms and conditions set forth in this Agreement the Lender
agrees to provide the Credit Facility to the Borrower.
1. Interpretation

1.01   Definitions. The following terms used in this Agreement shall have the
meanings set forth below:

     “Affiliate” of a Person means any other Person which, directly or
indirectly, controls or is controlled by or is under common control with the
first Person, and for purposes of this definition, “control” (including with
correlative meanings the terms “controlled by” and “under common control with”)
means the power to direct or cause the direction of the management and policies
of any Person, whether through the ownership of shares or by contract or
otherwise.
     “Agent” means PNC Bank, National Association, in its capacity as agent for
certain lenders, in respect of syndicated loan and credit facilities provided to
RTI International.
     “Agreement” means this credit agreement and the schedules attached hereto
and any amendments or supplements to or restatements of this credit agreement or
the schedules at any time and from time to time.
     “Applicable Law” means, at any time, with respect to any Person, property,
transaction or event, all applicable laws, statutes, regulations, treaties,
judgments and decrees and (whether or not having the



--------------------------------------------------------------------------------



 



force of law) all applicable official directives, rules, consents, approvals,
by-laws, permits, authorizations, guidelines, order and policies of any
governmental or regulatory body or Persons having authority over that Person,
property, transaction or event.
     “Applicable Margin” means the percentage per annum, or the number of Basis
Points above the Prime Rate, as may be set out in the Pricing Grid for the
applicable type of Borrowing at the level corresponding to RTI International’s
Leverage Ratio for the most recently completed and reported fiscal quarter, as
established in accordance with Section 5.07 hereof.
     “Associate” shall have the meaning given to “associate” in the Business
Corporations Act (Ontario) as amended or re-enacted from time to time.
     “Audited Statements” has the meaning given to such term in Section 5.07.
     “Basis Point” and “bp” means one one-hundredth of one percent (.01%).
     “Borrower” means RTI Claro, Inc., a corporation incorporated under the laws
of Canada, and its successors and permitted assigns.
     “Borrowing” means a use of the Credit Facility.
     “Borrowing Date” means a Business Day on which a Borrowing is made.
     “Business” means the business operated by the Borrower for the purpose of
supplying the aerospace industry.
     “Business Day” means a day on which banks are open for business in Toronto,
Ontario other than a Saturday, Sunday or legal holiday.
     “Canadian Dollars”, “Cdn. Dollars”, “Cdn. $” and “$” each means lawful
money of Canada.
     “Capital Expenditures” means, for any particular period, those expenditures
made by RTI International and its Subsidiaries on a consolidated basis, for the
purchase lease or acquisition of assets (other than current assets) which are
required to be capitalized in accordance with GAAP, including, without
limitation, expenditures made in connection with the purchase, lease, license,
acquisition, erection, development, improvement or construction of property of
or by RTI International and any of its Subsidiaries (including any such property
acquired pursuant to a Capitalized Lease Obligation) or any other such
expenditures relating to equipment, rolling equipment, machinery and other fixed
assets and real property.
     “Capital Leases” means with respect to any Person, all agreements for the
lease or rental of real or personal property of such Person as lessee that in
accordance with GAAP are required to be classified and accounted for as capital
leases.
     “Capitalized Lease Obligations” means, with respect to any Person, all
monetary obligations under Capital Leases.
     “CDOR Loan” means a Canadian Dollar loan made by the Lender to the Borrower
on which the interest rate is calculated with reference to the CDOR Rate.
     “CDOR Loan Notice” means a Notice of Borrowing requesting a CDOR Loan to be
given to the Lender in writing.
     “CDOR Loan Rollover” means the replacement in whole or in part of a
maturing CDOR Loan with another CDOR Loan or an identical principal amount.

-2-



--------------------------------------------------------------------------------



 



     “CDOR Period” means the period for computing interest from time to time on
a CDOR Loan as stated herein.
     “CDOR Rate” means, for any CDOR Period, the rate per annum determined by
the Lender by reference to the average rate quoted on the Reuters Monitor Screen
(Page CDOR, or such other page as may replace such page on such screen for the
purpose of displaying Canadian interbank bid rates for Canadian Dollar bankers’
acceptance) applicable to Canadian Dollar bankers’ acceptances (on a three
hundred sixty-five (365) day basis) with a term comparable to such CDOR Period
as of 10:00 A.M. (Eastern time) on the first day of such CDOR Period and, if
such day is not a Business Day, then on the immediately preceding Business Day
(as adjusted by the Lender after 10:00 A.M. (Eastern time) to reflect any error
in a posted rate of interest of in the posted average annual rate of interest).
If, for any reason, the Reuters Monitor Screen rates are unavailable, CDOR Rate
means the rate of interest determined by the Lender that is equal to the rate
(rounded upwards to the nearest basis point) quoted by the Globe and Mail for
the immediately prior Business Day in respect of Canadian Dollar bankers’
acceptances (on a thee hundred sixty-five (365) day basis) with a term
comparable to such CDOR Period. No adjustment shall be made to account for the
difference between the number of days in a year on which the rates referred to
in this definition are based and the number of days in a year on the basis of
which interest is calculated in this Agreement.
     “Closing Date” means December 27, 2006 or such earlier or later date to
which the Lender and the Borrower may mutually agree.
     “Compliance Certificate” means a completed certificate substantially in the
form of Schedule “A” attached hereto signed and delivered by an officer of the
Borrower and RTI International, as such form may be amended from time to time,
by mutual agreement of the Borrower, RTI International and the Lender.
     “Consolidated EBIT” means, for any period, the consolidated net income (or
net loss) of RTI International and its Subsidiaries for such period as
determined in accordance with GAAP, plus (a) the sum of (i) Interest Expense,
(ii) total income tax expense, (iii) extraordinary or unusual losses (including
after tax losses on sales of assets outside of the ordinary course of business
and not otherwise included in GAAP extraordinary or unusual losses), (iv) other
non cash charges, and (v) the net loss of any Person that is accounted for by
the equity method of accounting, except to the extent of the amount of dividends
or distributions paid to RTI International, less (b) the sum of
(i) extraordinary or unusual gains (including after tax gains on sales of assets
outside of the ordinary course of business and not otherwise included in GAAP
extraordinary or nonrecurring gains), (ii) other noncash credits, and (iii) the
net income of any Person that is accounted for by the equity method of
accounting, except to the extent of the amount of dividends or distributions
paid to RTI International; provided, that for purposes of calculating
Consolidated EBIT of RTI International and its Subsidiaries for any period, the
Consolidated EBIT of any Person acquired by RTI International or its
Subsidiaries during such period shall be included on a pro forma basis for such
period (assuming the consummation of each such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period) if the consolidated balance sheet of such acquired Person and
its consolidated Subsidiaries as at the end of the period preceding the
acquisition of such Person and related consolidated statements of income and
stockholders’ equity and of cash flows for such period (i) have been previously
provided to the Lender and (ii) either (A) have been reported on without
qualification arising out of the scope of the audit by independent certified
accountants of nationally recognized standing or (B) have been found acceptable
by the Lender.
     “Consolidated EBITDA” shall mean, for any period, the consolidated net
income (or net loss) of RTI International and its Subsidiaries for such period
as determined in accordance with GAAP, plus (a) the sum of (i) depreciation
expense, (ii) amortization expense, (iii) Interest Expense, (iv) total income
tax expense, (v) extraordinary or unusual losses (including after tax losses on
sales of assets outside of the ordinary course of business and not otherwise
included in GAAP extraordinary or unusual losses), (vi) other non cash charges,
and (vii) the net loss of any Person that is accounted for by the equity method
of accounting, except to the extent of the amount of dividends or distributions
paid to the Borrower, less (b)

-3-



--------------------------------------------------------------------------------



 



the sum of (i) extraordinary or unusual gains (including after tax gains on
sales of assets outside of the ordinary course of business and not otherwise
included in GAAP extraordinary or nonrecurring gains), (ii) other noncash
credits, and (iii) the net income of any Person that is accounted for by the
equity method of accounting, except to the extent of the amount of dividends or
distributions paid to RTI International; provided, that for purposes of
calculating Consolidated EBITDA of RTI International and its Subsidiaries for
any period, the Consolidated EBITDA of any Person acquired by RTI International
or its Subsidiaries during such period shall be included on a pro forma basis
for such period (assuming the consummation of each such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of such period) if the consolidated balance sheet of such acquired
Person and its consolidated Subsidiaries as at the end of the period preceding
the acquisition of such Person and related consolidated statements of income and
stockholders’ equity and of cash flows for such period (i) have been previously
provided to the Lender and (ii) either (A) have been reported on without
qualification arising out of the scope of the audit by independent certified
accountants of nationally recognized standing or (B) have been found acceptable
by the Lender.
     “Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be, and the term “Controlled” and “Controlling” shall
have correlative meanings.
     “Consolidated Total Indebtedness” means the Indebtedness of any Person
determined on a consolidated basis in accordance with GAAP, consistently
applied.
     “Conversion” means the conversion of one manner of Borrowing permitted
hereunder into another manner of Borrowing permitted hereunder.
     “Conversion Date” means the date upon which a Conversion is effected.
     “Conversion Notice” means a notice requesting a Conversion substantially in
the form of Schedule “B” attached hereto.
     “Corporate Distribution” means any direct or indirect declaration or
payment by any Obligor to a Person whether by way of salary, bonus, allowance,
expense reimbursement, dividends, purchase, redemption or return of capital,
capital withdrawal, reduction in shareholder loan by way of cash repayment,
non-arm’s length advance, interest, management or similar fee or other corporate
distribution or compensation.
     “Credit Facility” means the credit facility to be provided by the Lender to
the Borrower as described in Article 2 of this Agreement.
     “Debt Service Coverage Ratio” means, for any period, the ratio calculated
by dividing:

  (a)   Consolidated EBITDA         by     (b)   the sum of, without
duplication:

  (i)   Interest Expense; and

  (ii)   scheduled repayments and optional prepayments, to the extent actually
made, in respect of the principal amount of all Indebtedness and Capital Lease
Obligations of RTI International and its Subsidiaries.

-4-



--------------------------------------------------------------------------------



 



     “Default” means the occurrence of an Event of Default regardless of whether
any requirement in connection with such Event of Default for the giving of
notice, the lapse of time, or both, has been satisfied or met.
     “Event of Default” has the meaning given to it in Section 10.01.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be recognized by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “Governmental Authority” means any nation, or government, any province,
state, municipality, local or other political subdivision thereof and any
agency, instrumentality or other entity thereof exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantee” means, the form of guarantee attached in Schedule “G” attached
hereto, and with respect to a Person any absolute or contingent obligation of
that Person under any guarantee, agreement, endorsement (other than for
collection or deposit in the ordinary course of business), discount with
recourse or other obligation to pay, purchase, repurchase or otherwise be or
become liable or obligated upon or in respect of any Indebtedness of any other
Person, and including any absolute or contingent obligations to:

  (a)   advance or supply funds for the payment or purchase of any Indebtedness
of any other Person,

  (b)   purchase, sell or lease (as lessee or lessor) any property, assets,
goods, services, materials or supplies primarily for the purpose of enabling any
other Person to make payment of Indebtedness or to assure the holder thereof
against loss, or

  (c)   indemnify or hold harmless any other Person from or against any losses,
liabilities or damages, in circumstances intended to enable such other Person to
incur or pay any Indebtedness or to comply with any agreement relating thereto
or otherwise to assure or protect creditors against loss in respect of such
Indebtedness.

     Each Guarantee shall be deemed to be in an amount equal to the amount of
the Indebtedness in respect of which the Guarantee is given, unless the
Guarantee is limited to a determinable amount in which case the amount of the
Guarantee shall be deemed to be the lesser of the amount of the Indebtedness in
respect of which the Guarantee is given and such determinable amount..
     “Guarantors” means, collectively, RTI International and those Subsidiaries
of RTI International listed in Schedule “E” attached hereto.
     “Indebtedness” means, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent or joint
and several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, currency swap agreement, hedging
contracts, interest hedge agreements or other interest rate management device,
raw materials management device or commodities management device (except raw
materials or commodity management devices entered into in the ordinary course of
business), (iv) any other transaction (including forward sale or purchase
agreements, Capitalized Leases, and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of

-5-



--------------------------------------------------------------------------------



 



business which are not represented by a promissory note or other evidence of
indebtedness), or (v) any Guarantee of any of the foregoing.
     “Internally Prepared Statements” has the meaning given to such term in
Section 5.07.
     “Interest Expense” means any Person’s interest expense as determined in
accordance with GAAP, as appearing on RTI International’s financial statements.
     “Lender” means National City Bank, Canada Branch and its successors and
assigns.
     “Leverage Ratio” means the ratio calculated on a consolidated basis as of
the end of each of RTI International’s and its Subsidiaries fiscal quarters by
dividing (i) the Consolidated Total Indebtedness at such date by (ii) the
Consolidated EBITDA for the four fiscal quarter period ending on such date.
     “Loan Documents” means this Agreement, the RTI Guarantee, the Other
Guarantees and any other document, instrument, agreement, or certificate in
favour of the Lender executed in connection herewith or contemplated hereunder
and when used in relation to any Person, “Loan Documents” means the Loan
Documents executed and delivered by such Person.
     “Material Adverse Change” means:

  (a)   any change, event, violation, circumstance or effect, including, without
limitation:

  (i)   a loss by or failure of any Obligor to maintain any licences, permits,
authorizations or other regulatory or statutory approvals required for the
operation of its business;

  (ii)   any suit, claim, action or other proceeding of a material amount,
whether civil, criminal or administrative, against any Obligor for which such
Obligor is not insured or otherwise indemnified;

  (iii)   the receipt of a qualified opinion from the auditors of the Obligors
in respect of their financial condition;

  (iv)   a default by the Borrower in the performance of any of its obligations
under any material agreement which results, or could result, in the acceleration
of any payment obligation or in a claim against the Borrower of more than
$500,000 or where the action is identified as material by its auditors in the
footnotes of its financial statements, and

  (v)   a default by RTI International in the performance of any of its
obligations under any material agreement which results, or could result, in the
acceleration of any payment obligation or in a claim against RTI International
where the action is identified as material by its auditors in the footnotes of
its financial statements, or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition or results of
the operations of RTI International,

      which, when considered individually or when aggregated with other changes,
events, violations, circumstances or effects, is or would reasonably be expected
to have a Material Adverse Effect; or

  (b)   any other material event or occurrence following which the Lender, in
good faith and upon commercially reasonable grounds, believes that the prospect
of payment or

-6-



--------------------------------------------------------------------------------



 



      performance by the Obligors of their obligations to the Lender is, or is
about to be, impaired.

     “Material Adverse Effect” means a material adverse effect on the business,
property, assets, liabilities, operations, condition (financial or otherwise),
affairs or prospects of the Borrower or a material adverse effect on the ability
of the Obligors to perform their obligations under any of the Loan Documents.
     “Maturity Date” means June 30, 2017.
     “Notice of Borrowing” means a notice substantially in the form of Schedule
“C” attached hereto requesting a Borrowing to be given to the Lender in writing
as described in Section 3.01 hereof.
     “Obligors” means the Borrower and RTI International and “Obligor” means any
one of them.
     “Other Guarantees” has the meaning given to such term in Section 9.02
     “Outstanding Borrowings” means, at the time of determination, the aggregate
of the outstanding principal amount of all Prime Rate Loans and CDOR Loans.
     “Outstanding Obligations” means the aggregate of (i) all Outstanding
Borrowings, (ii) all unpaid interest and fees thereon as herein provided, and
(iii) all other indebtedness, liabilities and obligations (including, without
limitation, under any indemnities) and all other fees, charges and expenses
required to be paid by the Borrower to the Lender hereunder or pursuant to any
other Loan Document or pursuant to any other written agreements now or hereafter
entered into between the Borrower and the Lender.
     “Permitted Encumbrances” means:

  (a)   inchoate or statutory liens or trust claims for taxes, assessments and
other governmental charges and levies which are not delinquent or the validity
of which are currently being contested in good faith by appropriate proceedings,
provided that there shall have been set aside a reserve to the extent required
by GAAP in an amount which is reasonably adequate with respect thereto;

  (b)   the right reserved to, or vested in, any municipality or governmental or
other public authority by the terms of any lease, license, franchise, grant, or
permit acquired by any Obligor, or by any statutory provision, to terminate any
such lease, license, franchise, grant or permit, or to require annual or
periodic payments as a condition of the continuance thereof;

  (c)   inchoate or statutory liens of contractors, subcontractors, mechanics,
suppliers, materialmen and others in respect of construction, maintenance,
repair or operation of assets or properties, or other like possessory liens and
public utility liens provided the same are not registered as encumbrances
against the title to any real or personal property of any Obligor or, if
registered, being contested actively and diligently in good faith by appropriate
and timely proceedings and all enforcement proceedings have been stayed;

  (d)   security given by any Obligor to a public utility or other municipality
or governmental or other public authority when required by such utility or
municipality or other authority in connection with the operations of such
Obligor in the ordinary course of business;

  (e)   liens securing appeal bonds or similar liens arising in connection with
court proceedings (including surety bonds, security for costs of litigation
where required by law and letters of credit) or any other instrument serving a
similar purpose;

-7-



--------------------------------------------------------------------------------



 



  (f)   encumbrances securing Purchase Money Obligations and Capitalized Lease
Obligations not exceeding $500,000 per complete financial year in the aggregate,
on a non-cumulative basis, for the Borrower on a consolidated basis provided the
encumbrance charges only the assets which are the subject of the Purchase Money
Obligations and Capitalized Lease Obligations (and the proceeds thereof) and no
other asset unless provided for with the Lender’s consent , not to be
unreasonably withheld..

     “Permitted Indebtedness” means:

  (a)   the Outstanding Obligations;

  (b)   intercompany loans made to the Borrower by any of the Guarantors that
have executed and delivered to the Lender a Guarantee;

  (c)   current accounts payable arising in the ordinary course of the Business;

  (d)   Indebtedness owing to any Person who has fully subordinated such
Indebtedness to the Outstanding Obligations;

  (e)   Capitalized Lease Obligations and Purchase Money Obligations incurred in
compliance with the terms of this Agreement;

  (f)   the liability and obligation of the Borrower to the Agent incurred
pursuant to a Guarantee granted by the Borrower to the Agent in accordance with
the terms of the US Credit Agreement; and

  (g)   Indebtedness in a maximum principal amount of $5,175,000 owing to
Investissement Québec and La Financière du Québec pursuant to an offer of loan
dated July 24, 2006 between the Borrower, Investissement Québec and La
Financière du Québec pursuant and RTI International.

     “Person” includes an individual, a partnership, a joint venture, a trust,
an unincorporated organization, a company, a corporation, an association, a
government or any department or agency thereof and any other incorporated or
unincorporated entity.
     “Pricing Grid” has the meaning given to such term in Section 5.07.
     “Prime Rate” means the nominal variable rate of interest used by the Lender
as its reference rate of interest for Canadian dollar commercial loans made in
Canada from time to time announced by the Lender.
     “Prime Rate Loans” means loans or advances under the Credit Facility on
which the interest rate is calculated by reference to the Prime Rate.
     “Priority Payables” means, with respect to any Person at any time, the
aggregate amount of such debts, liabilities and obligations payable by such
Person to any other Person or any Governmental Authority which in a bankruptcy,
receivership, winding-up, liquidation or like proceeding would or could
potentially rank in priority to the Outstanding Borrowings including, without
limitation, employment insurance premiums, Canada Pension Plan contributions,
unpaid wages, salaries and commissions, unremitted source deductions for
vacation pay, arrears of rent, amounts owed in respect of worker’s compensation,
withholding tax liabilities, goods and services tax, all sales and consumption
taxes, customs duties, amounts owed to unpaid vendors who have a right of
repossession and amounts to creditors which may claim priority by statute or
under a Purchase Money Obligation.

-8-



--------------------------------------------------------------------------------



 



     “Purchase Money Obligations” means the outstanding balance of the purchase
price of real or personal property title to which was acquired or will be
acquired upon payment of such purchase price.
     “Revolving Period” means the period from the Closing Date up to and
including July 1, 2007.
     “RTI Guarantee” has the meaning given to such term in Section 9.01.
     “RTI International” means RTI International Metals, Inc., an Ohio
corporation, and its successors and assigns.
     “Security Interest” means any mortgage, charge, pledge, hypothecation, lien
(statutory or otherwise), assignment, finance lease, title retention agreement
or arrangement, security interest or other encumbrance or adverse claim of any
nature, or any other security agreement or arrangement creating in favour of any
creditor a right in respect of a particular property.
     “Subsidiary” means any Person at any time shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is Controlled or capable of being Controlled by such Person or one
or more of such Person’s Subsidiaries.
     “Tax” and “Taxes” include all present and future income, corporation,
capital gains, capital, value-added, goods and services taxes and other taxes,
levies, imposts, stamp taxes, duties, charges to tax, fees, deductions,
withholdings and all penalties, interest and other payments on or in respect
thereof.
     “US Credit Agreement” means the credit agreement dated April 12, 2002 among
RTI International, as borrower, the Agent, as agent and L/C issuer, U.S. Bank,
National City Bank of Pennsylvania and LaSalle Bank National Association, as
documentation agents, PNC Capital Markets, Inc., as lead arranger, and the
Lenders (as defined therein), as amended by a first amendment to revolving
credit and letter of credit issuance agreement dated as of June 4, 2004 as
further amended by a second amendment to revolving credit and letter of credit
issuance agreement dated as of July 25, 2006 copies of which are attached hereto
as Schedule “F”.

1.02   Interpretation. All references to Sections, Subsections, Paragraphs,
Articles, Schedules are to sections, subsections, paragraphs, articles of and
schedules to this Agreement. The words “hereto”, “herein”, “hereunder”, “this
Agreement” mean and refer to this Agreement. The division of this Agreement into
articles and sections and the insertion of headings are for the convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement. Where the context so requires, words importing the singular include
the plural and vice versa and words importing gender include the masculine,
feminine and neuter genders.

1.03   Canadian Currency. Unless otherwise specified all amounts and values
referred to in this Agreement are references to lawful money of Canada.

1.04   Schedules. The following Schedules are attached to and form part of this
Agreement:

Schedule “A” — Compliance Certificate
Schedule “B” — Conversion Notice
Schedule “C” — Notice of Borrowing

-9-



--------------------------------------------------------------------------------



 



Schedule “D” — Location of Borrower’s Assets
Schedule “E” — Guarantors
Schedule “F” — US Credit Agreement
Schedule “G” — Form of Guarantee
2. Credit Facility

2.01   Credit Facility. Subject to the provisions of this Agreement, the Lender
agrees to provide the Credit Facility to the Borrower for the purposes of the
Borrower’s working capital, the Borrower’s financing land and building costs in
connection with the construction of new manufacturing facilities in Laval,
Quebec, Canada and the Borrower’s repayment of intercompany loans owed to RTI
International.

2.02   Description of Credit Facility. The Credit Facility shall consist of a
term credit facility available to the Borrower by way of, at the option of the
Borrower, Prime Rate Loans or CDOR Loans. Borrowings under the Credit Facility
may be made from time to time by the Borrower during the Revolving Period only.
Outstanding Borrowings under the Credit Facility shall at no time exceed
$16,000,000 as such amount may be reduced in accordance with this Agreement. Any
undrawn portion of the Credit Facility as at the end of the Revolving Period
shall be automatically and permanently cancelled.

2.03   Revolving Feature. Subject to the limitations contained in this
Agreement, the Borrower may increase or decrease Borrowings under the Credit
Facility during the Revolving Period only by borrowing, repaying and reborrowing
Prime Rate Loans or CDOR Loans, in accordance with the terms of this Agreement.

2.04   Restrictions on Borrowing. The Borrower shall not request a Borrowing if
the result thereof would create or cause a breach of any term, representation,
warranty or covenant hereof. The principal amount of Prime Rate Loans
outstanding at any time shall not be less than $1,000,000 and are available in
whole multiples of $100,000.

2.05   Evidence of Outstanding Obligations. The Lender shall maintain accounts
and records evidencing the obligations of the Borrower to the Lender hereunder.
The Lender’s accounts and records shall constitute prima facie evidence of the
Outstanding Obligations of the Borrower to the Lender hereunder in the absence
of manifest error.

2.06   Illegality. If the introduction of or any change in any Applicable Law or
in the interpretation or application thereof by any court or by any Governmental
Authority charged with the administration thereof, makes it unlawful or
prohibited for the Lender to provide the Credit Facility or any portion thereof
or to perform any of its obligations under this Agreement, the Lender may, by
thirty (30) days written notice to the Borrower (unless the provision of the
Applicable Law requires earlier prepayment in which case the notice period shall
be such shorter period as required to comply with the Applicable Law), terminate
its obligations under this Agreement (or those which are unlawful or prohibited
as the case may be) and in such event, the Borrower shall (to the extent
required) repay the Outstanding Obligations or such part thereof as may be
unlawful or prohibited forthwith (or at the end of such period as the Lender in
its discretion agrees), without notice or penalty (other than breakage costs and
related expenses), together with all accrued but unpaid interest and fees as may
be applicable to the date of payment, or the Lender may, by written notice to
the Borrower, convert such Borrowings forthwith into another basis of Borrowing
available under this Agreement.

2.07   Termination of Credit Facility. The Credit Facility shall terminate
automatically upon the earlier of the Maturity Date and the date specified by
the Lender in any notice of termination of the Credit Facility issued by the
Lender to the Borrower after the occurrence of an Event of Default. Following
termination of the Credit Facility the Borrower shall have no further right to
credit of any nature or kind from the Lender. All of the Outstanding Obligations
shall become due and payable on the Maturity Date.

-10-



--------------------------------------------------------------------------------



 



3. Procedures for Borrowing

3.01   Notice of Borrowing. Each Borrowing of:

  (a)   Prime Rate Loans shall be made on at least one (1) Business Day’s prior
notice; or

  (b)   CDOR Loans shall be made on at least two (2) Business Days prior notice,

    given not later than 10:00 a.m. (Toronto time) by the Borrower to the
Lender. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be given
in such form as the Lender may from time to time reasonably specify, failing
which such Notice of Borrowing shall be given by facsimile transmission,
confirmed promptly by letter, and shall be in substantially the form of Schedule
“C” attached hereto and shall specify therein the requested date and amount of
such Borrowing. Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify the Lender against any loss or expense
incurred by the Lender as a result of any failure to fulfill on or before the
date specified for such Borrowing the applicable conditions set forth in
Sections 6.01 and 6.02, including, without limitation, any loss or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by the Lender to fund any loan to be made by the Lender as part
of such Borrowing if such loan, as a result of such failure, is not made on such
date.

3.02   Conversion Notice. The Borrower may convert in whole or in part one type
of Borrowing under the Credit Facility into another type of Borrowing available
under the Credit Facility provided that:

  (a)   the Borrower delivers to the Lender a Conversion Notice within the
notice periods required for a new Borrowing of the type into which the Borrower
wishes to convert;

  (b)   after obtaining the converted Borrowing, the Borrower will remain in
compliance with the provisions of this Agreement;

  (c)   if the proposed converted Borrowing is in the form of CDOR Loans, the
provisions of Section 3.03 are complied with; and

  (d)   if the existing Borrowing is in the form of CDOR Loans, the Conversion
is completed upon the maturity of the applicable CDOR Loan.

    Each Conversion Notice shall specify, with respect to the outstanding loans
to which such Notice applies, the new type of Borrowing selected and the date on
which such change is to be made. Each Conversion Notice shall be irrevocable and
binding upon the Borrower.

3.03   CDOR Loans.

  (a)   Subject to availability, each CDOR Loan shall have a CDOR Period of 30,
60 or 90 days at the option of the Borrower. The Borrower shall not be entitled
to obtain a CDOR Loan which matures after the Maturity Date.

  (b)   The principal amount of CDOR Loans outstanding at any time shall be not
less than Cdn$1,000,000 and are available in whole multiples of Cdn$100,000.

  (c)   Overdue amounts in respect of a CDOR Loan (including overdue interest)
may, at the Lender’s option, be either converted into another type of loan or
considered to be a CDOR Loan for one or more CDOR Periods or durations as the
Lender may determine, and bearing interest at a rate per annum equal to the
applicable interest rate both before and after demand, default and judgment.

-11-



--------------------------------------------------------------------------------



 



  (d)   The Borrower shall indemnify the Lender for all expenses and losses
incurred by the Lender in connection with the early termination of any CDOR
Period initiated by the Borrower.

  (e)   The Borrower shall repay the principal amount of each CDOR Loan on the
last day of the CDOR Period therefor unless:

  (i)   the maturing CDOR Loan is renewed pursuant to a CDOR Loan Rollover or
converted into a Prime Rate Loan pursuant to a Conversion; or

  (ii)   repayment of the Outstanding Borrowing under the Credit Facility shall
have been accelerated or otherwise required to be paid at an earlier date
pursuant to the terms hereof, in which case CDOR Loans shall be repaid on the
date such repayment is due.

  (f)   If on the last day of the applicable CDOR Period, a CDOR Loan is not
repaid, renewed pursuant to a CDOR Loan Rollover or converted pursuant to a
Conversion, the Lender may, at its option, convert the maturing CDOR Loan into a
Prime Rate Loan or renew the maturing CDOR Loan by way of a further CDOR Loan
for such CDOR Period as the Lender may determine in its sole discretion.

  (g)   The availability of CDOR Loans to the Borrower shall be subject to its
obligations to make payments and prepayments of its Outstanding Obligations as
provided herein.

  (h)   If a CDOR Loan is outstanding at any time that the Outstanding
Borrowings become immediately due and payable pursuant to the terms of this
Agreement, the Borrower shall forthwith pay to the Lender an amount equal to the
CDOR Loan and interest due on maturity. The proceeds of such payment shall be
held by the Lender for set-off against the liability of the Borrower to the
Lender in respect of such CDOR Loan. The Lender shall credit the Borrower with
interest on such proceeds at the prevailing rate for comparative term deposits
maturing on the maturity date of the CDOR Loan.

3.04   Reliance on Oral Instructions. The Lender shall be entitled to act upon
the oral and written instructions of any Person whom the Borrower designates as
a Person authorized by the Borrower to give instructions regarding matters
contemplated by this Agreement. The Lender shall not be responsible for any
error or omission relating to such instructions. Oral instructions shall, at the
request of the Lender, be immediately confirmed in writing by the Borrower. The
Borrower may revoke the authority of any authorized Person by notifying the
Lender in writing, which notice shall be effective on the second Business Day
immediately following the date of its actual receipt by the Lender.

4. Payments

4.01   Repayment. Unless the Credit Facility is required to be paid at an
earlier date pursuant to the terms hereof, and in addition to any mandatory
payments required to be made by the Borrower hereunder, the following repayment
terms shall apply:

  (a)   The Borrower shall make thirty-nine (39) equal quarterly instalments in
the principal amount of 1.67% of the principal amount of the Credit Facility
outstanding as at the end of the Revolving Period each together with interest in
accordance with Section 5.01 hereof. The initial repayment instalment shall be
made on September 30, 2007 and subsequent instalments shall be made quarterly in
arrears on the last Business Day of each quarter.

-12-



--------------------------------------------------------------------------------



 



  (b)   The Borrower shall also make a bullet principal repayment of 34.87% of
the principal amount of the Credit Facility outstanding as at the end of the
Revolving Period on the Maturity Date.

  (c)   All remaining Indebtedness under the Credit Facility together with
accrued and unpaid interest thereon and all fees and other charges payable
thereon shall be repaid in full by the Borrower on the Maturity Date.

4.02   Credit Limit Excess. If for any reason the Outstanding Obligations
exceeds the amount limited by Section 2.02, the Borrower shall forthwith repay
to the Lender Prime Rate Loans and CDOR Loans in such order until such excess is
repaid in full. The Borrower shall pay interest on such excess at the nominal
variable rate equal to the Prime Rate plus 2% per year, calculated on the daily
outstanding balance of such excess and payable on the last day of each month,
until such excess is repaid in full.

4.03   Voluntary Prepayment. The Borrower shall be entitled to prepay any Prime
Rate Loans at any time without notice, bonus or penalty. The Borrower shall be
entitled to prepay CDOR Loans prior to the end of the maturity date of such CDOR
Loans, but must provide breakage costs acceptable to the Lender, acting
reasonably, to cancel such CDOR Loans upon approval of the Lender, which
approval shall not be unreasonably withheld.

4.04   Cancellation and Termination. The Borrower may terminate and cancel the
Credit Facility established by this Agreement at any time provided that the
Borrower has repaid all of the Outstanding Obligations. In addition to the
Lenders rights and remedies contained in this Agreement, the Lender may
terminate and cancel the Credit Facility established by this Agreement at any
time after the expiry of the Revolving Period provided that the Borrower has
repaid all the Outstanding Obligations.

5. Interest, Fees and Expenses

5.01   Interest Rate. Interest shall accrue from day to day from the date of
each Borrowing, and the Borrower shall be liable for and pay interest to the
Lender, both before and after the Maturity Date, demand, Default and judgment at
an interest rate or rates per annum as follows:

  (a)   on Prime Rate Loans advanced under the Credit Facility at the Prime Rate
plus the Applicable Margin per annum; and

  (b)   on CDOR Loans advanced under the Credit Facility at the CDOR Rate plus
the Applicable Margin per annum.

5.02   Calculation on Prime Rate Loans. Interest on Prime Rate Loans shall be
payable quarterly in arrears on the last day of each month during which a Prime
Rate Loan is outstanding. Such interest shall accrue on a daily basis on the
principal amount remaining unpaid from time to time and shall be calculated on
the basis of the actual number of days elapsed and a year of 365 or 366 days.

5.03   Calculation on CDOR Loans. Interest on each CDOR Loan based on the
principal amount of such CDOR Loan and on the number of days in the applicable
CDOR Period shall be paid in Cdn Dollars to the Lender on the Interest Payment
Date applicable to such CDOR Loan. Such interest shall accrue on a daily basis
on the principal amount of such CDOR Loan remaining unpaid and shall be
calculated on the basis of the actual number of days elapsed and a year of 365
or 366 days.

5.04   Interest on Overdue Amounts. The Borrower agrees to pay interest on all
overdue amounts both before and after maturity, demand, Default and judgment at
a rate equal to the Prime Rate plus

-13-



--------------------------------------------------------------------------------



 



    2% per year, calculated on the daily outstanding balance of such overdue
amounts and compounded monthly on the last day of each month. Such interest is
payable on demand.

5.05   Change in Rates. All interest rates established in relation to the Prime
Rate or CDOR Rate shall change automatically and without notice to the Borrower
simultaneously with any change in the Prime Rate or CDOR Rate.

5.06   Other Fees. RTI International agrees to pay to National City Bank a fee
of US$30,000 payable on the Closing Date.

5.07   Changes in Pricing Grid.

  (a)   The Borrower shall pay interest on the Outstanding Obligations at the
rates specified for each of the component Borrowings in the pricing grid set out
below (the “Pricing Grid”) from time to time based upon the magnitude of RTI
International’s Leverage Ratio (in accordance with the method and procedures
outlined in Section 8.02) in the most recently completed and reported fiscal
quarter. Provided, however, that the interest rates payable by the Borrower
shall be those set out in the “Level 1” of the Pricing Grid until such time as
the Lender receives the auditor prepared consolidated annual financial
statements and a Compliance Certificate for RTI International (the “Audited
Statements”) for the end of the Fiscal Year ending December 31, 2006, Audited
Statements for the end of each Fiscal Year thereafter and internally prepared
consolidated financial statements and Compliance Certificate for RTI
International for each of the first, second and third fiscal quarters of each
Fiscal Year (the “Internally Prepared Statements”).

                        Level   Leverage Ratio   Prime Rate plus %
per annum   CDOR Rate plus %
per annum                             1   =<1.50:1   -0.75%   0.65%           2
  >1.50:1 but =<2.00:1   -0.50%   0.95%           3   >2.00:1 but =<2.50:1  
0.00%   1.50%           4   >2.50:1   0.75%   2.25%      

  (b)   The Borrower shall pay interest at the rates set out in the level of the
Pricing Grid corresponding to the Leverage Ratio achievement commencing in the
first fiscal quarter after the Lender’s receipt of the Internally Prepared
Statements or the Audited Statements, as the case may be. Thereafter, the
Borrower’s position on the Pricing Grid shall be reassessed on a going forward
basis following the Lender’s receipt of the internally prepared Consolidated
quarterly statements for the applicable quarter and Compliance Certificate for
RTI International, and the Borrower shall pay interest on the component
Borrowings in the upcoming fiscal quarter at the rates set forth in the Pricing
Grid corresponding to RTI International’s Leverage Ratio achievement.

5.08   Change in Circumstances

  (a)   Reduction in Rate of Return. If at any time the Lender determines,
acting reasonably, that (i) any change in any Applicable Law or any
interpretation thereof after the date of execution hereof, or (ii) compliance by
the Lender with any direction, requirement or request from any regulatory
authority given after the date of execution hereof, whether or not having the
force of law, has or would have, as a consequence of the Lender’s obligations
under this Agreement and taking into consideration the Lender’s policies with
respect to capital adequacy, the effect of reducing the rate of return on the
Lender’s

-14-



--------------------------------------------------------------------------------



 



      capital to a level below that which the Lender could have achieved but for
such change or compliance, then from time to time, upon written demand by the
Lender and after the expiry of 30 days from the date of such demand, the
Borrower shall pay to the Lender such additional amounts as will compensate the
Lender for such reduction after the expiry of such 30 day period; provided that
should the Lender make such demand, the Borrower shall be entitled to prepay the
Outstanding Obligations without notice or penalty (other than breakage costs and
related expenses) during such 30 day period.

  (b)   Taxes, Reserves, Capital Adequacy, etc. If after the date of execution
hereof, any introduction of any Applicable Law or any change or introduction of
a change in any Applicable Law (whether or not having the force of law) or in
the interpretation or application thereof by any court or by any Governmental
Authority, central bank or other authority or entity charged with the
administration thereof or any change in the compliance of the Lender with any
Applicable Law now or hereafter:

  (i)   subjects the Lender to, or causes the withdrawal or termination of a
previously granted exemption with respect to any Tax or changes the basis of
taxation, or increases any existing Tax, on payments of principal, interest,
fees or other amounts payable by the Borrower to the Lender under this Agreement
(except for taxes on the overall net income of the Lender);

  (ii)   imposes, modifies or deems applicable any reserve, special deposit,
deposit insurance or similar requirement against assets held by, or deposits in
or for the account of or loans by or any other acquisition of funds by an office
of the Lender;

  (iii)   imposes on the Lender or expects there to be maintained by the Lender
any capital adequacy or additional capital requirement in respect of any
Borrowing or its commitment hereunder or any other condition with respect to
this Agreement; or

  (iv)   imposes any Tax on reserves or deemed reserves with respect to the
undrawn portion of the Credit Facility,

      and the result of any of the foregoing, in the sole determination of the
Lender acting reasonably, shall be to increase the cost to, or reduce the amount
of principal, interest or other amount received or receivable by the Lender
hereunder or its effective return hereunder in respect of making, maintaining or
funding a Borrowing under this Agreement the Lender shall, acting reasonably,
determine that amount of money which shall compensate the Lender for such
increase in cost or reduction in income (herein referred to as “Additional
Compensation”).

  (c)   Claim for Additional Compensation. Upon the Lender having determined
that it is entitled to Additional Compensation in accordance with the provisions
of this Section 5.08, the Lender shall promptly so notify the Borrower and shall
provide to the Borrower a certificate of a duly authorized officer of the Lender
confirming its entitlement to Additional Compensation and setting forth the
Additional Compensation, which shall be prima facie evidence of such Additional
Compensation. The Lender shall promptly notify the Borrower, and the Borrower
shall pay to the Lender, within ten Business Days of the giving of such notice,
the Additional Compensation calculated to the date of such notification. The
Lender shall be entitled to be paid such Additional Compensation from time to
time to the extent that the provisions of this Section 5.08 are then applicable
notwithstanding that the Lender has previously been paid Additional
Compensation. If it is commercially reasonable, the Lender shall make reasonable
efforts to limit the incidents of any such Additional Compensation. Should the
Lender be entitled to collect Additional Compensation in accordance with this
Section, the Borrower shall be entitled

-15-



--------------------------------------------------------------------------------



 



      to prepay the Outstanding Obligations without notice or penalty (other
than breakage costs and related expenses) provided that it pays to the Lender
such Additional Compensation relating to the period prior to prepayment in which
any Borrowings were outstanding.

  (d)   Reimbursement of Expenses. All statements, reports, certificates,
opinions and other documents or information required to be furnished to the
Lender by any Obligor under this Agreement shall be supplied without cost to the
Lender. The Borrower agrees to pay promptly on demand all of the Lender’s
reasonable legal fees and disbursements, documentation costs, travel expenses,
and other out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, creation, documentation, management and operation of
(i) this Agreement and the Credit Facility, (ii) any amendment of, restatement
of, or supplement or modification to this Agreement, and (iii) any other
document prepared in connection herewith, including the RTI Guarantee, whether
or not any amounts are advanced under this Agreement. In addition, the Borrower
agrees to pay the actual legal fees and disbursements and other expenses
incurred by the Lender in the collection, enforcement or preservation of any
rights under this Agreement, the Security and all documents delivered in
connection therewith.

  (e)   Determination Conclusive. Each determination by any Lender of any rate
or fee shall, in the absence of manifest error, be final, conclusive and binding
on the Borrower.

5.09   No Withholding/Payment of Gross-up. Each interest, fee or similar payment
under this Agreement, including any penalties attached thereto, shall be made
without set-off or counterclaim and without withholding for or on account of any
present or future taxes or duties imposed by any federal, state, provincial or
other taxing authority. In the event the Borrower is required to deduct or
withhold any amount for or on account of such taxes or duties, the Borrower
shall pay to the Lender all such additional amounts as may be necessary to
ensure that the Lender receives a net amount equal to the full amount which it
would have received had such interest, fee or similar payment been made without
such deduction or withholding.

5.10   Maximum Interest Rate.

  (a)   In the event that any provision of this Agreement would oblige the
Borrower to make any payment of interest or any other payment which is construed
by a court of competent jurisdiction to be interest in an amount or calculated
at a rate which would be prohibited by law or would result in a receipt by the
Lender of interest at a criminal rate (as such terms are construed under the
Criminal Code (Canada)), then notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted nunc pro tunc to the maximum amount
or rate of interest, as the case may be, as would not be so prohibited by law or
so result in a receipt by a Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows:

  (i)   firstly, by reducing the amount or rate of interest required to be paid
under Section 5.01 of this Agreement; and

  (ii)   thereafter, by reducing any fees, commissions, premiums and other
amounts which would constitute interest for the purposes of Section 347 of the
Criminal Code (Canada);

  (b)   If, notwithstanding the provisions of Subsection (a) of this Section and
after giving effect to all adjustments contemplated thereby, the Lender shall
have received an amount in excess of the maximum permitted by such clause, then
such excess shall be applied by the Lender to the reduction of the principal
balance of the Outstanding Obligations and not to the payment of interest or if
such excessive interest exceeds such principal balance, such excess shall be
refunded to the Borrower; and

-16-



--------------------------------------------------------------------------------



 



  (c)   Any amount or rate of interest referred to in this section shall be
determined in accordance with generally accepted actuarial practices and
principles at an effective annual rate of interest over the term of this
Agreement on the assumption that any charges, fees or expenses that fall within
the meaning of “interest” (as defined in the Criminal Code (Canada)) shall, if
they relate to a specific period of time, be prorated over that period of time
and otherwise be prorated over the term of this Agreement and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Lender shall be conclusive for the purposes of such
determination.

6. Conditions

6.01   Conditions to Initial Borrowing. The obligation of the Lender to make
available the initial Borrowings under this Agreement is subject to the terms
and conditions of this Agreement and is conditional upon satisfactory evidence
being given to the Lender and its counsel as to compliance with the following
conditions:

  (a)   Representations and Warranties True. The representations and warranties
contained in this Agreement are and shall continue to be true and correct in
every material respect as if made by each Obligor contemporaneously with the
initial Borrowing, and the Borrower and RTI International have provided a
Compliance Certificate to evidence the same.

  (b)   Resolutions and Certificates. The Lender shall have received, duly
executed and in form and substance satisfactory to it:

  (i)   a copy of the constating documents and by-laws of each Obligor and a
copy of the resolutions of the board of directors of each Obligor authorizing
the execution, delivery and performance of the Loan Documents, certified in each
case by a officer of the applicable Obligor and ratified where necessary by the
shareholders of such Obligor;

  (ii)   a certificate of incumbency for each Obligor showing the names, offices
and specimen signatures of the officers who will execute the Loan Documents; and

  (iii)   such additional supporting documents as the Lender or its counsel may
reasonably request.

  (c)   Delivery of this Agreement. The Borrower and RTI International shall
have executed and unconditionally delivered this Agreement to the Lender.

  (d)   Delivery of Loan Documents. The Lender shall have received all other
Loan Documents (other than the Credit Agreement as required to be delivered by
Section 6.01(c)) duly executed by the issuer thereof and in form and substance
satisfactory to the Lender and its counsel.

  (e)   Approvals. The Lender shall have received evidence of the receipt by the
Obligors of all necessary consents and approvals required from any creditor or
Governmental Authority for the entry into, execution and delivery of the Loan
Documents and the performance of their obligations thereunder.

  (f)   Indebtedness. Except for Permitted Indebtedness, the Borrower shall not
have any other Indebtedness.

  (g)   Legal Opinions. The Lender shall have received a satisfactory legal
opinion from counsel to each Obligor in connection with the due authorization,
execution, delivery and enforceability of the Loan Documents.

-17-



--------------------------------------------------------------------------------



 



  (h)   Notice of Borrowing. The Lender shall have received a proper Notice of
Borrowing as may be required hereunder.

  (i)   No Default. No Default or Event of Default has occurred and is
continuing under any of the Loan Documents.

  (j)   No Liens. There shall be no liens, charges, trusts or encumbrances
affecting the assets of the Borrower (other than Permitted Encumbrances).

  (k)   Organization and Capital Structure/Share Register. The Lender shall be
satisfied with the organizational and capital structure of the Obligors.

  (l)   Material Adverse Change. A Material Adverse Change shall not have
occurred since September 30, 2006.

  (m)   Fees and Disbursements. The Lender shall have received a direction re
funds from the Borrower authorizing the Lender to pay an appropriate portion of
the initial Borrowing to counsel and agents to cover payment in full of all fees
and out-of-pocket expenses paid by or incurred by the Lender on or before the
Closing Date (including reasonable fees and expenses of legal counsel to the
Lender).

  (n)   Insurance. The Lender shall have received a satisfactory certificate of
insurance issued by the Borrower’s insurance broker in respect of all policies
maintained by the Borrower which are to name the Lender as additional insured
and loss payee, as applicable.

  (o)   Due Diligence. The Lender shall have completed and be reasonably
satisfied with the results of its due diligence enquiries including the
corporate, capital, tax, legal and management structure and cash management
systems of the Obligors, and shall be satisfied, in their sole judgment, but
acting reasonably with the nature and status of all securities, labour, tax,
employee benefit (including pension plan), environmental, health and safety
matters, organizational and capital structure matters involving or affecting any
Obligor.

  (p)   Other Documents. The Lender shall have received such other documents as
the Lender may reasonably request.

  (q)   RTI International Loan Transaction. No default or event of default shall
have occurred and be continuing, and no demand for payment shall have been made
by the Agent under, in respect of or in connection with the US Credit Agreement
or any security document or other agreement related thereto.

6.02   Conditions — Subsequent Borrowing. The obligation of the Lender to make
available any Borrowing under this Agreement after the initial Borrowing is
conditional upon satisfactory evidence being given to the Lender as to
compliance with the following conditions:

  (a)   Representations and Warranties True. The representations and warranties
contained in this Agreement are and shall continue to be true and correct in
every material respect as if made by the Obligors contemporaneously with any
Borrowing (except where expressed to be given only as of a specified date, and
except for such qualifications to such representations and warranties which have
been both disclosed to the Lender in writing after the Closing Date and accepted
by the Lender).

  (b)   Notice of Borrowing. The Lender shall have received a proper Notice of
Borrowing as may be required hereunder.

-18-



--------------------------------------------------------------------------------



 



  (c)   No Default. No Default or Event of Default has occurred and is
continuing under any of the Loan Documents.

  (d)   No Liens. There shall be no liens, charges, trusts or encumbrances
affecting the assets of the Borrower (other than Permitted Encumbrances).

  (e)   Material Adverse Change. A Material Adverse Change shall not have
occurred.

  (f)   RTI International. No default or event of default shall have occurred
and be continuing, and no demand for payment shall have been made by the Agent
under, in respect of or in connection with the US Credit Agreement or any
security document or other agreement related thereto.

  (g)   Other Guarantees. The Guarantors shall have delivered to the Lender the
Guarantees, certificates, opinions and other documents required pursuant to
Section 8.01(t).

6.03   Waiver. The terms and conditions stated in this Article 6 are inserted
for the sole benefit of the Lender and may be waived by it in whole or in part
and with or without terms or conditions in respect of all or any Borrowings.

7. Representations and Warranties

7.01   Representation and Warranties. The Borrower represents and warrants to
the Lender that:

  (a)   Due Incorporation. The Borrower is a corporation duly incorporated,
organized and validly subsisting under the laws of its governing jurisdiction.
The Borrower holds all necessary permits and has all necessary corporate power
and authority to own or lease its properties and assets and to carry on its
business as now conducted in accordance in all material respects with all
Applicable Laws, and is or will be duly licensed or registered or otherwise
qualified in all jurisdictions wherein the nature of its assets or the business
transacted by it makes such licensing, registration or qualification necessary,
except where failure to do so would not have a Material Adverse Effect on such
assets or the ability of the Borrower to perform its obligations hereunder.

  (b)   Power. The Borrower has full corporate power and capacity to enter into,
deliver and perform its obligations under each of the Loan Documents.

  (c)   Due Authorization and No Conflict. The execution, delivery and
performance by the Borrower of the Loan Documents, and the consummation of the
transactions contemplated hereby and thereby:

  (i)   have been duly authorized by all necessary corporate action on the part
of the Borrower;     (ii)   do not and will not conflict with, result in any
material breach or violation of, or constitute a material default under, the
constating documents or by-laws of the Borrower, or any Applicable Laws, or any
determination or award presently in effect and applicable to the Borrower or any
material commitment, agreement or any other instrument to which the Borrower is
now a party or is otherwise bound; and     (iii)   do not require the consent or
approval (other than those consents or approvals already obtained and certified
copies of which have been delivered to the Lender) of, or registration or filing
with, any other party (including shareholders of the Borrower) or any
Governmental Authority.

-19-



--------------------------------------------------------------------------------



 



  (d)   Valid and Enforceable Obligations. The Loan Documents are, or when
executed and delivered to the Lender will be, legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms.

  (e)   Title. Subject to Permitted Encumbrances, the Borrower has good and
marketable title to its real and personal property, free and clear of all
encumbrances.

  (f)   No Actions. There are no actions, suits, proceedings, inquiries or
investigations existing, pending or, to the knowledge of the Borrower,
threatened, affecting the Borrower in any court or before or by any federal,
provincial, state or municipal or other governmental department, commission,
board, tribunal, bureau or agency, Canadian or foreign, where the amount claimed
exceeds $500,000 on an individual claim basis or $1,000,000 in the aggregate for
all such actions.

  (g)   Financial Information. Subject to any limitations stated therein, the
financial statements of RTI International and its Subsidiaries furnished to the
Lender under this Agreement, or which were furnished to the Lender to induce it
to enter into this Agreement, or otherwise furnished in connection with this
Agreement, fairly present the financial condition of RTI International and its
Subsidiaries as at the date thereof, and no Material Adverse Change has occurred
in their financial position between the date of the most recent audited
financial statements and the Closing Date.

  (h)   No Default. No event that would be an Event of Default and no Default
under any of the Loan Documents has occurred and is continuing which would have
a Material Adverse Effect.

  (i)   Compliance with Law. The Borrower is not in violation of any terms of
its constating documents or by-laws or of any law, regulation, rule, order,
judgment, writ, injunction, decree, determination or award presently in effect
and applicable to it, the violation of which would result in a Material Adverse
Change.

  (j)   Location of Assets. The property and assets of the Borrower are located
in those jurisdictions specified in Schedule “D”, and in no other jurisdiction.

  (k)   Taxes. The Borrower has filed all federal, provincial and local tax
returns which are required to be filed and has paid all Taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower except such
Taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided. The charges, accruals and reserves on the books of
the Borrower in respect of any Taxes or other governmental charges are adequate.

  (l)   Labour Matters. There are no strikes or other labour disputes against
the Borrower that are currently in effect, pending or, to the knowledge of the
Borrower, threatened. All payments currently due from the Borrower on account of
workers’ compensation, Canada Pension Plan, Quebec Pension Plan, employee health
plans, social security and insurance of every kind and employee income tax
source deductions and vacation pay have been paid in full to date. The Borrower
has no obligation under any collective bargaining agreement. There is no
organizing activity involving the Borrower by any labour union or group of
employees.

  (m)   Pensions. All employee and employer contributions required under any
pension plan operated by the Borrower have been made and the fund or funds
established under such plans are funded in all material respects in accordance
with applicable regulatory requirements and the rules of such plans, and there
exists no going concern unfunded liabilities or solvency deficiencies
thereunder.

-20-



--------------------------------------------------------------------------------



 



  (n)   Accuracy of Information. To the best of their knowledge, all factual
information previously or contemporaneously furnished by or on behalf of the
Borrower in writing for purposes of or in connection with this Agreement or any
transaction contemplated hereby is true and accurate in every material respect,
as of the date so provided or specified therein, and such information is not
incomplete by the omission of any material fact necessary to make such
information not misleading. There is no fact known to the Borrower which the
Borrower has not disclosed to the Lender which materially adversely affects, or
so far as the Borrower can now reasonably foresee, will result in a Material
Adverse Change, or materially adversely affect the ability of the Borrower and
RTI International to fulfill their obligations under the Loan Documents.

  (o)   Solvency. The Borrower is solvent and will not become insolvent after
giving effect to the transactions contemplated in this Agreement. The Borrower
has not made any filing or application to a court of competent jurisdiction or
otherwise seeking protection from creditors nor has the Borrower made an
assignment for the benefit of creditors or been named as the respondent in any
bankruptcy petition or been declared or adjudged to be bankrupt.

  (p)   Principal Place of Business. The “chief executive office”, “place of
business” and “chief place of business” (within the meaning of Section 7(4) of
the Personal Property Security Act (Ontario)) and the location of the Borrower
is located in the Province of Quebec.

  (q)   Financial Year End. The financial year-end of the Borrower is on
December 31.

  (r)   Guarantees. The Borrower has not guaranteed the obligations of any
Person in respect of Indebtedness for borrowed money or otherwise save and
except for the guarantees delivered hereunder and Permitted Indebtedness.

  (s)   Shareholder Loans. Except for the amounts owed to shareholders who have
fully postponed their claims to the Outstanding Obligations, there are no
outstanding loans and advances made by (i) any shareholder of the Borrower to
the Borrower, or (ii) any Person who does not deal at arm’s length with the
Borrower to the Borrower.

  (t)   Withholdings. The Borrower has withheld from its employees, customers
and other applicable payees (and timely paid to the applicable Governmental
Authority) the proper and accurate amount of all Taxes and other amounts
required to be withheld or collected and remitted in compliance with all
Applicable Laws such that the failure to do so would not be of a material
amount. There are no liens for Taxes on the assets of the Borrower except for
liens arising under Applicable Law, that are unregistered or otherwise
unperfected, for Taxes not yet due.

  (u)   Indebtedness. The Borrower does not have any Indebtedness other than
Permitted Indebtedness.

  (v)   Priority Payables. There are no Priority Payables outstanding in respect
of which payments are overdue and the non-payment of which would result in a
Material Adverse Change.

7.02   Guarantors’ Representations and Warranties. RTI International, on behalf
of itself and the other Guarantors, represents and warrants to the Lender that
all of the representations and warranties contained in the US Credit Agreement
pertaining to or made by RTI International or such other Guarantor including,
without limitation, by reference to Loan Parties (as defined in the US Credit
Agreement) and including, without limitation, those contained in Article 4 of
the US Credit Agreement, are true, correct and complete as of the date hereof.

-21-



--------------------------------------------------------------------------------



 



7.03   Survival of Representations and Warranties. The representations and
warranties contained in this Article 7 shall survive the execution and delivery
of this Agreement and the making of Borrowings hereunder until all Outstanding
Obligations have been paid in full, regardless of any investigation or
examination made by the Lender or its counsel and the Lender shall be deemed to
have relied upon each of such representations and warranties in making available
each Borrowing hereunder.

8. Covenants

8.01   Positive Covenants. From the date hereof and until the Outstanding
Obligations are repaid in full, the Borrower shall observe and perform, or will
cause the observance and performance of each of the following covenants, unless
compliance therewith shall have been waived in writing by the Lender:

  (a)   Existence. The Borrower will do or cause to be done all such things as
are necessary to maintain its corporate existence in good standing, to ensure
that it has at all times the right and is duly qualified to conduct its
businesses and to obtain and maintain all rights, privileges and franchises
necessary for the conduct of its business, except where the failure to do so
would not result in a Material Adverse Change.

  (b)   Conduct of Business. The Borrower will maintain, operate and use its
properties and assets, and will carry on and conduct its business in a proper
and efficient manner so as to preserve and protect such properties and assets
and business and the profits thereof.

  (c)   Payment of Principal, Interest and Expenses. The Borrower will duly and
punctually pay or cause to be paid to the Lender the Outstanding Obligations
owed by it to the Lender at the times and places and in the manner provided for
herein.

  (d)   Payment of Taxes and Claims. The Borrower shall pay and discharge
promptly when due all Taxes, assessments and other governmental charges or
levies imposed upon it or upon its properties or assets or upon any part
thereof, as well as all claims of any kind (including claims for labour,
materials and supplies) which, if unpaid, would by law become a lien, charge,
trust or other claim upon any such properties or assets; but the Borrower shall
not be required to pay any such Tax, assessment, charge or levy or claim if the
amount, applicability or validity thereof shall currently be contested in good
faith by appropriate proceedings and if the Borrower shall have set aside on its
books a reserve to the extent required by GAAP in an amount which is reasonably
adequate with respect thereto.

  (e)   Annual Financial Information. As soon as practicable and in any event
within 120 days of the end of each Fiscal Year of the Borrower, the Borrower
shall deliver to the Lender copies of the statutory annual statements of the
Borrower, which statements shall include balance sheets and related statements
of operations, shareholders’ equity and cash flows, stating in comparative form
on a consistent basis the respective figures as of the end of each Fiscal Year
and for the previous Fiscal Year together with a financial officer’s certificate
confirming that in such financial officer’s opinion the statements present
fairly the financial position of the Borrower and the results of its operations
for the Fiscal Year reported on. As soon as practicable and in any event within
90 days of the end of each Fiscal Year of RTI International, RTI International
shall deliver to the Lender (i) copies of the Audited Statements of RTI
International, which financial statements shall include balance sheets and
related statements of operations, shareholders’ equity and cash flows, stating
in comparative form on a consistent basis the respective figures as of the end
of each Fiscal Year and for the previous Fiscal Year together with an auditor’s
report confirming that in such auditor’s opinion the statements present fairly
the financial position of RTI International and the results of its operations
for the Fiscal Year reported on; and (ii) a Compliance Certificate for the
fourth fiscal quarter.

-22-



--------------------------------------------------------------------------------



 



  (f)   Quarterly Financial Information. RTI International, as applicable, shall
deliver to the Lender, not later than 45 days after the first, second and third
fiscal quarter’s in each Fiscal Year of RTI International, as applicable
(i) copies of the Internally Prepared Statements of RTI International, which
financial statements shall include balance sheet and related statements of
operations, shareholders’ equity and cash flows for the portion of such Fiscal
Year ended with the last day of such quarterly accounting period, all in
reasonable detail and prepared and certified (subject to year-end audit
adjustments) by a financial officer of RTI International, and stating in
comparative form the respective figures for the corresponding date and period in
the previous Fiscal Year; and (ii) a Compliance Certificate.

  (g)   Use of Proceeds. The Borrower shall use the proceeds of all Borrowings
for the purposes contemplated hereunder.

  (h)   Reserves. The Borrower will maintain appropriate reserves for Taxes and
other contingent expenses or liabilities in accordance with GAAP.

  (i)   Other Information. The Borrower shall furnish to the Lender promptly on
request such other information in its possession respecting its financial
condition and its business and operations as the Lender may from time to time
reasonably require.

  (j)   Insurance. The Borrower shall insure and keep insured its properties,
assets and business placed with such insurers and with such coverage (including
business interruption insurance) and against such loss or damage to the
reasonable and customary insurable value of such properties and assets without
co-insurance as the Lender shall reasonably require or, in the absence of any
specification of such requirement, to the extent insured against by comparable
corporations engaged in comparable businesses. Proceeds under all such insurance
policies arising from a loss or losses which could cause a Material Adverse
Change shall be payable to the Lender. In the case of Business Property Risk
insurance the Lender will be named as loss payee and additional insured. The
Borrower shall provide for a minimum of 30 days, in good faith, prior notice to
the Lender of cancellation or lapse; the Borrower shall pay or cause to be paid
all premiums necessary to maintain any such insurance policies in good standing
as such premiums become due and payable. The Lender reserves the right to retain
no more than once each year, at the Borrower’s reasonable expense, an
independent insurance auditor to confirm compliance with this covenant and to
advise the Lender generally as to the insurance coverage which the Borrower
should be maintaining.

  (k)   Books and Records. The Borrower will at all times maintain proper
records and books of account and therein make true and correct entries of all
dealings and transactions relating to its business and, if requested by the
Lender, will make the same available for inspection by the Lender or any agent
of the Lender at all reasonable times.

  (l)   Access. The Borrower will permit the Lender through its officers or
employees or through any consultants retained by it, upon request, to have
reasonable access at any reasonable time and from time to time, to any of the
Borrower’s premises and to any records, information or data in their possession
so as to enable the Lender to ascertain the state of the Borrower’s financial
condition or operations, and will permit the Lender to make copies of and
abstracts from such records, information or data, and will upon request of the
Lender deliver to the Lender copies of such records, information or data.
Without limiting the generality of the foregoing the Borrower agrees to permit
the Lender to conduct the Lender’s standard field examination of the assets,
premises, books, records and businesses of the Borrower not less than once
yearly unless an Event of Default has occurred and is continuing, in which case
the Lender shall be entitled to conduct such number of field examinations as the
Lender may require.

-23-



--------------------------------------------------------------------------------



 



  (m)   Notice of Material Adverse Change. The Borrower will give to the Lender
prompt written notice of any Material Adverse Change, or of any material loss,
destruction or damage to their respective properties and assets.

  (n)   Notice of Litigation. The Borrower will give to the Lender prompt
written notice of any action, suit, litigation, or other proceeding which is
commenced or threatened in writing against the Borrower with an asserted claim
exceeding $500,000.

  (o)   Notice of Default. The Borrower and RTI International will give to the
Lender notice of any default or non-compliance by the Borrower or RTI
International under any of the Loan Documents or the US Credit Agreement or any
security document or other agreement related thereto.

  (p)   Compliance with Laws. The Borrower shall comply in all material respects
with all Applicable Laws.

  (q)   New Locations and Names. The Borrower shall advise the Lender in writing
not less than 30 days prior to the Borrower (i) changing the location of its
“chief executive office”, “place of business”, “registered office”, “chief place
of business”, “principal place of business” or the location of its records or
acquiring any such new locations, or (ii) changing its corporate name.

  (r)   Good Repair. The Borrower will keep all of the assets and properties
used or useful in the conduct of its business in good repair, working order and
condition, ordinary wear and tear excepted and from time to time shall make, or
cause to be made, all needed and proper repairs, renewals and replacements and
improvements thereto, all as in the reasonable judgment of the Borrower may be
necessary so that the business carried on by the Borrower may be properly and
advantageously conducted at all times.

  (s)   Cooperate With Lender. The Borrower shall cooperate fully with the
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way materially and adversely affect the
rights of the Lender hereunder or any rights obtained by the Lender under any of
the other Loan Documents. The Borrower shall cooperate with the Lender in
obtaining for the Lender the benefits of any insurance proceeds lawfully or
equitably payable in connection with any property to the extent that the Lender
is entitled to the same under the terms of this Agreement, and the Lender shall
be reimbursed for any actual out-of-pocket expenses incurred in connection
therewith (including, without limitation, reasonable legal fees and
disbursements, and the payment by the Borrower of the expense of an appraisal on
behalf of the Lender in case of a fire or other casualty affecting such property
or any part thereof) out of such insurance proceeds.

  (t)   Delivery of Other Guarantees: On or before January 31, 2007, the
Borrower and RTI shall cause the other Guarantors to execute and deliver to the
Lender duly executed and in form and substance satisfactory to the Lender the
following:

  (i)   the Other Guarantees;     (ii)   a copy of the constating documents and
by-laws of each Guarantor (other than RTI International) and a copy of the
resolutions of the board of directors of such Guarantor authorizing the
execution, delivery and performance of the Loan Documents executed by such
Guarantor, certified in each case by a officer of the such Guarantor and
ratified where necessary by the shareholders of such Guarantor;

-24-



--------------------------------------------------------------------------------



 



  (iii)   a certificate of incumbency for each Guarantor (other than RTI
International) showing the names, offices and specimen signatures of the
officers who will execute the Loan Documents;     (iv)   a satisfactory legal
opinion from counsel to each Guarantor (other than RTI International) in
connection with the due authorization, execution, delivery and enforceability of
the Loan Documents executed by such Guarantor; and     (v)   such additional
supporting documents as the Lender or its counsel may reasonably request.

8.02   Covenants of RTI International. From the date hereof and until the
Outstanding Obligations are repaid in full, RTI International will observe and
perform each of the following covenants, unless compliance therewith shall have
been waived in writing by the Lender:

  (a)   Leverage Ratio. As of the last day of each fiscal quarter of RTI
International, RTI International’s Leverage Ratio shall not be greater than
3.00:1.00 at any time.

  (b)   Interest Coverage. As of the last day of each fiscal quarter of RTI
International, RTI International’s Consolidated EBIT to Consolidated Interest
Expense, measured on a rolling four quarter basis, shall be not less than
2.50:1.00 at all times.

  (c)   Debt Service Coverage. As of the last day of each fiscal quarter of RTI
International, RTI International’s Debt Service Coverage Ratio, measured on a
rolling four quarter basis, shall be not less than 1.25:1.00 at all times.

8.03   Negative Covenants. From the date hereof and until the Outstanding
Obligations are paid in full, the Obligors shall adhere to the following
covenants unless waived in writing by the Lender:

  (a)   Not to Amalgamate, etc. The Borrower shall not enter into any
transaction or series of related transactions (whether by way of amalgamation,
merger, winding-up, consolidation, reorganization, reconstruction, continuance,
transfer, sale, lease or otherwise) whereby all or substantially all of its
undertaking, properties, rights or assets would become the property of any other
Person or, in the case of amalgamation or continuance, of the continuing
corporation resulting therefrom.

  (b)   Indebtedness. The Borrower shall not create, assume, issue or permit to
exist, directly or indirectly, any Indebtedness (including subordinated
indebtedness) except for Permitted Indebtedness.

  (c)   Negative Pledge. The Borrower shall not create, assume, incur or suffer
to exist any encumbrance in or upon any of their respective undertakings,
properties, rights or assets except for Permitted Encumbrances.

  (d)   No Guarantees. The Borrower shall not be or become liable, directly or
indirectly, contingently or otherwise, for any material obligation of any other
Person by guarantee or provide other financial assistance to such Person other
than as expressly permitted hereunder.

  (e)   Restrictions on Subsidiaries, Investments and Loans. The Borrower shall
not, directly or indirectly, (i) acquire or form any Subsidiary without ensuring
that such Subsidiary first provides an unlimited (to the extent permitted by
law) and unconditional guarantee of the Outstanding Obligations and a
satisfactory opinion of counsel to the Subsidiary as to the enforceability of
such guarantee, or (ii) make any loan to or investment in, or purchase or
otherwise acquire or hold any shares or securities of, any other Person other
than

-25-



--------------------------------------------------------------------------------



 



      another Obligor or a Person who becomes a guarantor in connection with
such loan or investment. The Borrower shall not become a partner in any
partnership or a participant in any joint venture unless the Borrower has
received the Lender’s prior written consent to such transaction, which consent
is not to be unreasonably withheld.

  (f)   Relocation of Assets. The Borrower shall not locate or permit to be
situated any of its property or assets having a value in excess of $500,000 in
the aggregate in any jurisdiction other than as set out in Schedule “D” without
having first notified the Lender in writing.

  (g)   Corporate Distributions. The Borrower shall not make any Corporate
Distribution of any kind whatsoever to any director, officer, shareholder,
Affiliate or Associate of the Borrower, whether directly or indirectly, or to
any other Person who does not deal at arm’s length with the Borrower other than:

  (i)   reasonable salaries and bonuses to employees and expense reimbursements
paid after the Closing Date in accordance with past practice in the ordinary
course of business;     (ii)   Corporate Distributions to RTI International and
any other Guarantors that have executed and delivered to the Lender a Guarantee
of the Borrower’s Outstanding Obligations provided that no Event of Default has
occurred and is continuing and that the payment of such Corporate Distribution
could not result in the occurrence of an Event of Default; and     (iii)   all
other Corporate Distributions as approved in writing from time to time by the
Lender.

  (h)   Disposition of Assets. The Borrower will not sell, assign, transfer,
convey, lease (as lessor), contribute or otherwise dispose of, or grant options,
warrants or other rights with respect to, any of its properties or assets other
than in the ordinary course of business.

  (i)   Material Contracts. The Borrower shall not cancel or terminate any
material contract or amend or otherwise modify any Material Contract, or waive
any default or breach under any material contract, or take any other action in
connection with any material contract that would result in a Material Adverse
Change.

  (j)   Payments of Subordinated Debt. The Borrower shall not make any payments
or prepayments of principal, interest, fees or costs on account of any
Indebtedness that is subordinated to the Outstanding Obligations.

  (k)   Change in Financial Year or Business. The Borrower shall not (i) change
its financial year end, (ii) change in any material way the nature, form or
substance of its business or lines of business which it now conducts, or
(iii) commence carrying on any other material business.

  (l)   Transactions with Related Parties. The Borrower shall not enter into any
transactions with its Affiliates or Associates for goods or services unless such
goods and services are provided on commercially reasonable terms.

  (m)   Issuance of Shares. The Borrower shall not issue or agree to issue any
shares of any class of its capital stock, nor grant any options, warrants,
special warrants or other rights whereby the grantee thereof or any other Person
could acquire any shares or other equity interests in the Borrower.

-26-



--------------------------------------------------------------------------------



 



  (n)   Change in Articles, Name and Asset Location. The Borrower shall not
(i) amend its articles or other constating documents without the prior written
consent of the Lender, (ii) change its name or the location of its assets except
in compliance with Section 8.01 hereof.

  (o)   Limitations on Hedging/Take-Over Bids. The Borrower shall not enter into
(i) any interest rate, foreign exchange or other hedging programs that causes a
leveraging effect on debt and are out of the normal course of business
operations, or (ii) hostile take-over bid to acquire another entity, in each
case without the prior written consent of the Lender.

  (p)   Share Transfer Transactions. The Borrower shall not transfer its shares
of any other Obligor except as part of a genuine corporate reorganization plan
involving only the Obligors or any other newly incorporated Person that becomes
a guarantor and where written details of such reorganization plan are provided
to the Lender on or before its implementation.

  (q)   Change in Control. The Borrower shall consent to, process, register or
record any transfer of its shares without the prior written consent of the
Lender.

8.04   Guarantors’ Covenants. From the date hereof and until the Outstanding
Obligations are repaid in full, RTI International, on behalf of itself and the
other Guarantors, agrees that it shall observe and perform, or will cause the
observance and performance of all covenants contained in the US Credit Agreement
pertaining to or made by RTI International or such other Guarantor including,
without limitation, those contained in Articles 6 and 7 of the US Credit
Agreement.

9. Guarantees

9.01   Guarantees. On or before the Closing Date, RTI International shall
execute and deliver to the Lender in in the form of Schedule “G” attached, an
unconditional guarantee for this Credit Facility and postponement of claims from
RTI International to the Lender in respect of the outstanding indebtedness,
liabilities and obligations of the Borrower to the Lender (the “RTI Guarantee”).

9.02   Other Guarantees. On or before January 31, 2007, RTI International shall
cause to be executed and delivered to the Lender in form and substance
satisfactory to the Lender an unconditional guarantee for this Credit Facility
and postponement of claims from each of the other Guarantors to the Lender in
respect of the outstanding indebtedness, liabilities and obligations of the
Borrower to the Lender (collectively, the “Other Guarantees”).

10. Default

10.01   Event of Default. Upon the occurrence of any one or more of the
following events (collectively, the “Events of Default” and, individually, an
“Event of Default”) the Lender shall have the option, in its sole and unfettered
discretion, to declare the Obligations immediately due and payable:

  (a)   the Borrower does not pay any of the Outstanding Obligations when due;

  (b)   the Borrower does not observe or perform any of their obligations or
covenants under this Agreement or any other Loan Document or any other agreement
or document existing at any time between the Borrower and the Lender;

  (c)   any representation, warranty or statement made by or on behalf of the
Borrower to the Lender is untrue in any material respect at the time when or as
of which it was made;

-27-



--------------------------------------------------------------------------------



 



  (d)   if there is any default or failure in the observance or performance of
any covenant contained in Section 8.02;

  (e)   if, other than in respect of covenants contained in Section 8.02, or any
covenant to pay an amount to the Lender, there is ay default or failure in the
observance or performance of any act required to be done under the Loan
Documents or any other covenant or condition required to be observed as
performed under the Loan Documents, and the default or failure continues thirty
(30) days;

  (f)   the Borrower defaults in payment of any indebtedness to any Person other
than the Lender or defaults in the performance of any term, provision or
condition created in any agreement under which any such indebtedness was created
or is governed where such default would allow such Person to cause such
indebtedness to become due prior to its stated maturity, or any such
indebtedness is declared to be due and payable other than by a regularly
scheduled payment;

  (g)   the Borrower ceases or threatens to cease to carry on in its Business in
the normal course or any material part thereof;

  (h)   if there is, in the Lender’s reasonable opinion, a change in effective
control of the Borrower;

  (i)   the Borrower becomes insolvent or bankrupt; the Borrower becomes subject
to proceedings under the Bankruptcy and Insolvency Act (Canada) (the “BIA”), the
Companies Creditors Arrangement Act (the “CCAA”) or the U.S. Federal Bankruptcy
Code (the “USFBC”) or any similar legislation in any applicable jurisdiction;
the Borrower files a notice of intention to file a proposal under the BIA,
commences proceedings under the CCAA, institutes any proceedings seeking an
order for relief under the USFBC or any similar legislation or seeking to
adjudicate it a bank or insolvent, or seeking dissolution, winding-up,
dissolution, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or fails to file an answer or any other pleading denying the
material allegations in any such proceeding instituted against it; a petition in
bankruptcy is filed against the Borrower or the Borrowers files an assignment
for the benefit of creditors under the BIA; the Borrower takes any corporate
action to authorize or effect any of the foregoing actions;

  (j)   a receiver, receiver and manager, interim receiver, trustee, liquidator,
custodian or other similar official is appointed in respect of the Borrower or
any of the Borrower’s property;

  (k)   any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of all or any substantial
portion of the property of the Borrower;

  (l)   the Borrower shall fail within thirty (30) days to pay, bond or
otherwise discharge any judgment or order for the payment of money in excess of
$500,000 outstanding at any time, which is not stayed on appeal or otherwise
being appropriately contested in good faith;

  (m)   the holder of a Security Interest delivers a notice of intention to
enforce its security or takes possession of all or any part of the property of
the Borrower, or a distress, execution or other similar process is levied
against all or any part of such property;

  (n)   the Lender, in good faith and upon commercially reasonable grounds,
believes that the prospect of payment or performance is or is about to be
impaired or that all or a material

-28-



--------------------------------------------------------------------------------



 



      part of the assets and undertaking of the Borrower is or is about to be
placed in jeopardy; or

  (o)   the occurrence and continuance of a default or an event of default under
the US Credit Agreement or any loan, security or other document related thereto.

10.02   Remedies Cumulative. Upon the occurrence of an Event of Default the
Borrower agrees with the Lender as follows:

  (a)   the Outstanding Obligations shall become immediately due and payable;

  (b)   the Lender may, without notice to the Borrower, combine, consolidate or
merge any or all of accounts of the Borrower with any liabilities to the Lender
and may set off, appropriate and apply any and all deposits held by or for the
benefit of any of them with any branch of the Lender, whether such deposits are
matured or unmatured, and any other indebtedness and liability of the Lender to
any of them, matured or unmatured, against and on account of the Outstanding
Obligations; and

  (c)   the Lender may appropriate all monies received by it from the Borrower
or may realize on the RTI Guarantee.

10.03   Remedies Cumulative. For greater certainty, the rights and remedies of
the Lender under this Agreement are cumulative and are in addition to and not in
substitution for any rights or remedies provided by law; and any single or
partial exercise by the Lender of any right or remedy for a default or breach of
any term, covenant, condition or agreement contained in any of the Loan
Documents shall not be deemed to be a waiver of or to alter, affect or prejudice
any other right or remedy to which the Lender may be lawfully entitled for the
same default or breach, and any waiver by the Lender of the strict observance,
performance or compliance with any term, covenant, condition or agreement
contained in any of the Loan Documents and any indulgence granted by the Lender
shall be deemed not to be a waiver of that or any subsequent default.

11. General

11.01   Agreement Binds Successors etc. This Agreement is binding upon and
enures to the benefit of the parties to this Agreement and their respective
successors and assigns, provided that this Agreement is not assignable by the
Borrower or RTI International.

11.02   Further Assurances. The Borrower and RTI International agree to make,
do, execute and deliver all such further and other assurances as may be
reasonably required to implement this Agreement, all at the cost and expense of
the Borrower.

11.03   Waiver or Amendment in Writing Only. No waiver by the Lender of any of
its rights or remedies under this Agreement, the RTI Guarantee or otherwise and
no amendment of this Agreement shall be effective against the Lender unless such
waiver or amendment, as the case may be, is in writing and signed by the Lender.
Without limiting the generality of the foregoing, no course of conduct shall
constitute a waiver by the Lender of any of its rights or remedies under this
Agreement and no delay or forbearance by the Lender in the enforcement of its
rights or remedies arising after a breach of this Agreement or after demand
shall constitute or be deemed to be a waiver by the Lender of such rights and
remedies.

11.04   Lender’s Statement Conclusive. The Borrower agrees to accept a statement
of the Outstanding Obligations issued by the Lender to be an accurate statement
of the amount and the particulars of the Outstanding Obligations as at the date
of the statement, absent manifest error, and, subject thereto, the Borrower
waives all existing or future disputes in respect of the amount and the
particulars of the Outstanding Obligations.

-29-



--------------------------------------------------------------------------------



 



11.05   Survival of Terms. All covenants, representations and warranties of the
Borrower shall continue and survive the execution, completion, failure or
termination of this Agreement and shall not merge with the execution or
completion of this Agreement or with any judgment obtained by the Lender in
respect of the Outstanding Obligations, the RTI Guarantee or this Agreement.

11.06   Notice. Any notice, request or other communication hereunder to any of
the parties hereto shall be in writing and be sufficiently given if delivered
personally or by courier or sent by prepaid registered mail to its address or by
telecopier to the number and to the attention of the person set forth below:

  (a)   In the case of the Borrower or RTI International:

RTI International Metals, Inc.
1000 Warren Avenue
Niles, Ohio 44446
Attention: William T. Hull, Vice President and CAO
Telecopier No. 330.544.7701

  (b)   In the case of the Lender:

National City Bank, Canada Branch
The Exchange Tower
130 King Street West, Suite 2140
Toronto, Ontario
M5X 1E4
Attention: Andrew Riddell, Senior Vice-President

Telecopier No. (416) 361-0085
with a copy to:
Gowling Lafleur Henderson LLP
Suite 1600
1 First Canadian Place
100 King Street West
Toronto, Ontario
M5X 1G5
Attention: Dom Glavota

Telecopier No. (416) 862-7661

      Any such notice shall be deemed to be given and received, if delivered,
when delivered, and if mailed, on the third Business Day following the date on
which it was mailed (unless an interruption of postal services occurs or is
continuing on or within the three Business Days after the date of mailing in
which case the notice shall be deemed to have been received on the third
Business Day after postal service resumes), and if sent by telecopier on the
next Business Day after the day on which the telecopy is sent. Either party may
by notice to the other, given as aforesaid, designate a changed address or
telecopier number.

11.07   Performance of Covenants by the Lender. If any of the covenants or
obligations contained herein shall not be performed by the Borrower, the Lender
may perform such covenant or obligation and, if in so doing the Lender spends
money or incurs liability, the amount of money so spent or liability incurred
shall be treated as a Prime Rate Loan.

11.08   Indemnities. In addition to any other indemnity provided for herein, the
Borrower and RTI International, jointly and severally, agree to indemnify and
save harmless the Lender (including its

-30-



--------------------------------------------------------------------------------



 



    directors, officers, employees and agents) (collectively, the “Indemnitees”)
on demand from all claims, suits, actions, obligations, judgments, demands,
liabilities, damages, losses, costs, charges and expenses of any nature
whatsoever, which an Indemnitee may sustain or incur as a consequence of or
relating in any manner to this Agreement, the Outstanding Obligations, the RTI
Guarantee, including but not limited to any loss or expense sustained or
incurred in liquidating or redeploying deposits or other funds contracted for or
acquired or used to effect or maintain such Borrowing or part thereof, and the
reasonable fees and disbursements of the Lender’s counsel in respect of any such
matter. A certificate of the Lender as to any such loss or expense and
containing reasonable details of the calculation thereof shall be prima facie
evidence thereof.

    To the extent that the agreements of the Borrower and RTI International set
out in this section to indemnify and save harmless are unenforceable in whole or
in part for any reason, the Borrower and RTI International shall contribute the
maximum amount that it is permitted by Applicable Law to contribute to the
payment and satisfaction of all applicable claims, demands, liabilities,
damages, losses, costs, charges and expenses incurred by the Indemnitees or any
of them.

11.09   No Set-Off or Counterclaim. The obligations of the Borrower and RTI
International to make payments hereunder shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, any
set-off, compensation, counterclaim, recoupment, defence or other right which
the Borrower and RTI International may have against the Lender.

11.10   Execution in Counterpart. This Agreement may be executed in two or more
separate counterparts, each of which shall constitute an original of this
Agreement and all of which shall, together, form one and the same agreement.
This Agreement, to the extent signed and delivered by means of electronic
transmission (including, without limitation, facsimile, pdf and Internet
transmissions), shall be treated in all manner and respects as an original
agreement and should be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

11.11   Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
of this Agreement and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.12   Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

-31-



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this Agreement by signing and returning two
counterparts of this Agreement where indicated below.

   
Yours truly,
 
 
NATIONAL CITY BANK, CANADA BRANCH
Per:
 
/s/ J. Andrew Riddell
 
Name: J. Andrew Riddell
Title:

ACCEPTANCE
THE UNDERSIGNED agrees to be bound by the terms and conditions of this Agreement
set forth above as of the date first written above.

     
RTI CLARO, INC.
Per:
   
 
   
/s/ William T. Hull
         
Name: William T. Hull
Title: Authorized Officer
   
 
   
 
   
RTI INTERNATIONAL METALS, INC.
Per:
   
 
   
/s/ William T. Hull
         
Name: William T. Hull
Title: Vice President and Chief Accounting Officer

-32-